Exhibit 10.27

THIRD OMNIBUS AMENDMENT

Third Amendment to

Second Amended and Restated Receivables Sale Agreement

and

Fourth Amendment to

Second Amended and Restated Credit and Security Agreement

This THIRD OMNIBUS AMENDMENT (this “Amendment”) is entered into as of July 14,
2009 by and among:

(1) ROCK-TENN COMPANY, a Georgia corporation (“Parent”),

(2) ROCK-TENN COMPANY OF TEXAS, a Georgia corporation, ROCK-TENN CONVERTING
COMPANY, a Georgia corporation, ROCK-TENN MILL COMPANY, LLC, a Georgia limited
liability company, PCPC, INC., a California corporation, WALDORF CORPORATION, a
Delaware corporation, and SOUTHERN CONTAINER CORP., a Delaware corporation (the
foregoing, collectively, the “Originators”),

(3) ROCK-TENN FINANCIAL, INC., a Delaware corporation (“Buyer” or “Borrower”),

(4) ROCK-TENN CONVERTING COMPANY, a Georgia corporation, as initial servicer
(together with Borrower, the “Loan Parties”),

(5) NIEUW AMSTERDAM RECEIVABLES CORPORATION, a Delaware corporation (“Nieuw
Amsterdam”), and COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK
NEDERLAND”, NEW YORK BRANCH, as a Liquidity Bank to Nieuw Amsterdam and as Nieuw
Amsterdam Agent (the foregoing, collectively, the “Nieuw Amsterdam Parties”),
and

(6) COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”,
NEW YORK BRANCH, as a Liquidity Bank, Nieuw Amsterdam Agent , and as
Administrative Agent (the “Administrative Agent”),

with respect to (a) that certain Second Amended and Restated Receivables Sale
Agreement, dated as of September 2, 2008, by and among Parent, the Originators
and Borrower (as heretofore amended, the “Existing RSA” which, as amended
hereby, is hereinafter referred to as the “RSA”) and (b) that certain Second
Amended and Restated Credit and Security Agreement, dated as of September 2,
2008, by and among the Loan Parties, the Nieuw Amsterdam Parties and the
Administrative Agent (as heretofore amended, the “Existing CSA” which, as
amended hereby, is hereinafter referred to as the “CSA”). The Existing RSA and
Existing CSA are hereinafter referred to as the “Existing Agreements”)

Unless otherwise indicated, capitalized terms used in this Amendment are used
with the meanings attributed thereto in the Existing RSA or Existing CSA, as
applicable.



--------------------------------------------------------------------------------

WITNESSETH:

WHEREAS, the parties hereto desire to amend certain provisions of the Existing
Agreements.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto hereby agree as follows:

1. Amendments.

1.1 Amendments to Existing RSA. Subject to the terms and conditions hereinafter
set forth:

1.1.1. Section 4.2.(a)(i) of the Existing RSA is hereby amended to delete
“forty-five (45) days’ prior written notice” where it appears and to substitute
in lieu thereof “ten (10) Business Days’ prior written notice”.

1.1.2. The definition of “Excluded Receivable” in the Existing RSA is hereby
amended and restated in its entirety to read as follows:

“Excluded Receivable” has the meaning specified in the Credit and Security
Agreement.

1.2 Amendments to Existing CSA. Subject to the terms and conditions hereinafter
set forth:

1.2.1. Section 11.1(a) of the Existing CSA is hereby amended and restated in its
entirety to read as follows:

(a) Each member of the Nieuw Amsterdam Group hereby irrevocably designates and
appoints Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
Nederland”, New York Branch as Nieuw Amsterdam Agent hereunder and under the
other Transaction Documents to which the Nieuw Amsterdam Agent is a party and
authorizes the Nieuw Amsterdam to take such action on its behalf under the
provisions of the Transaction Documents and to exercise such powers and perform
such duties as are expressly delegated to the Nieuw Amsterdam Agent by the terms
of the Transaction Documents, together with such other powers as are reasonably
incidental thereto. Each member of any other Conduit Group that becomes a party
to this Agreement after the date hereof shall designate and appoint an agent and
authorize such agent to take such action on its behalf under the provision of
the Transaction Documents, and to exercise such powers and perform such duties
as are expressly delegated to such agent by the terms of the Transaction
Documents, together with such other powers as are reasonably incidental thereto.
Each of the Lenders and the Co-Agent hereby irrevocably designates and appoints
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch as Administrative Agent hereunder and under the Transaction
Documents to which the Administrative Agent is a party, and each Lender and
Co-Agent that becomes a party to this Agreement hereafter ratifies such
designation and appointment and

 

2



--------------------------------------------------------------------------------

authorizes the Administrative Agent to take such action on its behalf under the
provisions of the Transaction Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of the Transaction Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, none of the Agents shall have any duties or responsibilities,
except those expressly set forth in the Transaction Documents to which it is a
party, or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities on the part of
such Agent shall be read into any Transaction Document or otherwise exist
against such Agent. In addition, the Administrative Agent is hereby authorized
by each Lender and Co-Agent to consent to any amendments or restatements to the
Certificate of Incorporation of Borrower to the extent such amendments or
restatements are not prohibited by Section 7.1(i)(xxix).

1.2.2. All references in the Existing CSA to “SunTrust Bank,” “SunTrust,”
“SunTrust Robinson-Humphrey, Inc.,” “STRH,” “Three Pillars Funding LLC,” “TPF,”
“TPF Agent,” “TPF Agent’s Account,” “TPF Group,” “TPF Liquidity Agreement,” and
“TPF Liquidity Bank(s)” and any definitions of such terms are hereby deleted.

1.2.3. Section 1.5 of the Existing CSA is hereby amended to delete the sentence,
“Upon notice to Borrower, a Co-Agent may debit the Facility Account for all
amounts due and payable to it hereunder.”

1.2.4. Section 7.2.(a)(i) of the Existing CSA is hereby amended to delete
“forty-five (45) days’ prior written notice” where it appears and to substitute
in lieu thereof “ten (10) Business Days’ prior written notice”.

1.2.5. Section 9.1(h) of the Existing CSA is hereby amended and restated in its
entirety to read as follows:

(h) As at the end of any Calculation Period:

(i) the three-month rolling average Delinquency Ratio excluding Receivables
owing from Proctor and Gamble and its Affiliates shall exceed 5.75%,

(ii) the three-month rolling average Delinquency Ratio including Receivables
owing from Proctor and Gamble and its Affiliates shall exceed 6.75%,

(ii) the three-month rolling average Default Ratio shall exceed 3.25%,

(iii) the three-month rolling average Dilution Ratio shall exceed 4.50%, or

(iv) Days Sales Outstanding shall exceed 45 days.

 

3



--------------------------------------------------------------------------------

1.2.6. Section 14.13 of the Existing CSA is hereby amended and restated in its
entirety to read as follows:

14.13. Release of Certain Defaulted Receivables. From time to time upon not less
than 15 days’ prior written notice to the Agents, the Borrower or the Servicer
may identify an Obligor which is a debtor in a proceeding under the federal
Bankruptcy Code whose Receivables will be (a) distributed as a dividend to the
Borrower’s parent, or (b) sold for fair market value to the Servicer or the
applicable Originator; provided that (i) the aggregate Outstanding Balance of
all Receivables distributed or sold in any one period beginning June 1 and
ending on May 31 of the following year may not exceed 2.5% of the average
aggregate Outstanding Balance of all Receivables during 12 months ended
immediately prior to such period, and (ii) no Unmatured Amortization Event or
Amortization Event exists and is continuing as of the date of distribution or
sale, each of the Agents and the Lenders agrees that any distribution or sale
made in accordance with this Section 14.13 shall be made free and clear of their
security interests therein and liens thereon.

1.2.7. The definitions of the following defined terms in the Existing CSA are
hereby amended and restated in their entirety to read as follows:

“Aggregate Commitment” means, on any date of determination, the aggregate amount
of the Liquidity Banks’ Commitments to make Loans hereunder. As of July 14,
2009, the Aggregate Commitment is $100,000,000.

“Applicable Percentage” means the percentage specified in the definition of
“Facility Fee” in the Fee Letter.

“Dilution Reserve” means, for any Calculation Period, the product (expressed as
a percentage) of:

(a) the sum of (i) 2.25 times the Adjusted Dilution Ratio as of the immediately
preceding Cut-Off Date, plus (ii) the Dilution Volatility Component as of the
immediately preceding Cut-Off Date, times

(b) the Dilution Horizon Ratio as of the immediately preceding Cut-Off Date.

“Excluded Receivable” means all indebtedness and other obligations (including,
without limitation, any indebtedness, obligation or interest constituting an
account, chattel paper, instrument or general intangible) arising in connection
with the sale of goods or the rendering of services by an Originator after
May 31, 2009 to any of Mississippi River Corp., Triad Packaging Inc. of
Tennessee, The Newark Group Inc., G H S Enterprises Inc., Southern Converters
Inc., Marcom Services Inc., Caraustar Industries Inc., Color Spectrum Network,
Dusobox Corp., Technology Container Corp., Smurfit-Stone Container Corporation
or Smurfit-Stone Container Enterprises, Inc. (each of the foregoing, an
“Excluded Obligor”); provided, however, that upon written approval by the
Administrative Agent in its sole discretion of a request to delete Caraustar
Industries Inc. as an Excluded

 

4



--------------------------------------------------------------------------------

Obligor, all indebtedness and other obligations (including, without limitation,
any indebtedness, obligation or interest constituting an account, chattel paper,
instrument or general intangible) arising in connection with the sale of goods
or the rendering of services by such Originator to Caraustar Industries Inc. on
or after the first day of the upcoming month shall no longer constitute
“Excluded Receivables.”

“Facility Termination Date” means (a) for Nieuw Amsterdam, the earliest of
(i) the Liquidity Termination Date, (ii) the Amortization Date, and
(iii) July 13, 2012, and (b) for Rabobank, the earlier of (i) the Amortization
Date, and (ii) July 13, 2012.

“Fee Letter” means that certain Fee Letter dated as of July 14, 2009 among
Parent, Borrower, Nieuw Amsterdam and the Agents, as it may be amended or
modified and in effect from time to time.

“Liquidity Termination Date” means, as to Nieuw Amsterdam, except as otherwise
set forth in this Agreement, the earlier to occur of the following:

(a) the date on which the Liquidity Agreement between Nieuw Amsterdam and
Rabobank terminates; or

(b) the date on which a Downgrading Event with respect to a Liquidity Bank shall
have occurred and been continuing for not less than 30 days, and either (i) the
Downgraded Liquidity Bank shall not have been replaced by an Eligible Assignee
pursuant to the applicable Liquidity Agreement, or (ii) the Liquidity Commitment
of such Downgraded Liquidity Bank shall not have been funded or collateralized
in such a manner that will avoid a reduction in or withdrawal of the credit
rating applied to the Commercial Paper to which such Liquidity Agreement applies
by any of the rating agencies then rating such Commercial Paper.

“Loss Reserve” means, for any Calculation Period, the product (expressed as a
percentage) of (a) 2.25, times (b) the highest three-month rolling average
Default Ratio during the 12 Calculation Periods ending on the immediately
preceding Cut-Off Date, times (c) the Default Horizon Ratio as of the
immediately preceding Cut-Off Date.

“Percentage” means one hundred (100%) with respect to the Nieuw Amsterdam Group.

1.2.8. Schedule A to the Existing CSA is hereby amended and restated in its
entirety to read as set forth in Schedule A hereto.

2. Representations.

2.1. Each Originator represents and warrants to Parent, Buyer and Buyer’s
assigns that it has duly authorized, executed and delivered this Amendment and
that the Agreement constitutes, a legal, valid and binding obligation of such
Originator, enforceable in accordance with its terms (except as enforceability
may be limited by applicable bankruptcy, insolvency, or similar laws affecting
the enforcement of creditors’ rights generally or by equitable principles
relating to enforceability).

 

5



--------------------------------------------------------------------------------

2.2. Each Originator further represents and warrants to Parent, Buyer and
Buyer’s assigns that, as of the date hereof and as of the Effective Date (as
defined below), each of its representations and warranties set forth in Article
II of the Existing RSA is true and correct as though made on and as of such date
and that no event has occurred and is continuing that will constitute a
Termination Event or an Unmatured Termination Event.

2.3. Each of the Loan Parties represents and warrants to the Lenders and the
Agents that it has duly authorized, executed and delivered this Amendment and
that the Agreement constitutes, a legal, valid and binding obligation of such
Loan Party, enforceable in accordance with its terms (except as enforceability
may be limited by applicable bankruptcy, insolvency, or similar laws affecting
the enforcement of creditors’ rights generally or by equitable principles
relating to enforceability).

2.4. Each of the Loan Parties further represents and warrants to the Lenders and
the Agents that, as of the date hereof and as of the Effective Date (as defined
below), each of its representations and warranties set forth in Section 5.1 of
the Existing Agreement is true and correct as though made on and as of such date
and that no event has occurred and is continuing that will constitute an
Amortization Event or Unmatured Amortization Event.

3. Conditions Precedent. This Amendment shall become effective as of the date
first above written (the “Effective Date”) upon satisfaction of the following
conditions precedent:

(a) Three Pillars Funding LLC shall have assigned all of its right, title and
interest in, to and under the Existing CSA to Nieuw Amsterdam,

(b) SunTrust Bank and SunTrust Robinson Humphrey, Inc.(“STRH”) shall have
assigned all of their right, title and interest in, to and under the Existing
CSA to Rabobank,

(c) the Administrative Agent shall have received a counterpart hereof duly
executed by each of the parties hereto and acknowledged by the Performance
Guarantor in the space provided on the last signature page,

(d) the Administrative Agent shall have received amendments to or replacements
for each of the Collection Account Agreements, replacing STRH with Rabobank as
the Administrative Agent party thereto, duly executed by all relevant parties,

(e) the Administrative Agent shall have received a counterpart of the Fee Letter
duly executed by each of the parties thereto, together with payment of any fees
due thereunder,

(f) the Administrative Agent’s counsel shall have received payment for its
reasonable fees and disbursements in connection with the Transaction Documents,

 

6



--------------------------------------------------------------------------------

(g) the Administrative Agent shall have received a certificate of the Borrower’s
secretary or assistant secretary certifying that there have been no changes to
its certificate of incorporation, by-laws or resolutions pertaining to the
Transaction Documents since the last such certificate it delivered, and
certifying as to the names, titles and specimen signatures of its officers
authorized to execute this Amendment, and

(h) the Rating Agency Condition shall have been satisfied with respect to Nieuw
Amsterdam.

Upon effectiveness hereof, the Administrative Agent’s counsel shall be
authorized and directed to file UCC-3 amendments to all financing statements
previously filed in favor of STRH (as the former Administrative Agent) assigning
them of record to Rabobank as the successor Administrative Agent.

4. Miscellaneous.

4.1. Except as expressly amended hereby, the Existing Agreements shall remain
unaltered and in full force and effect, and each of the parties hereto hereby
ratifies and confirms the RSA, the CSA, the Performance Undertaking and each of
the other Transaction Documents (as defined in each of the RSA and CSA) to which
it is a party.

4.2. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF GEORGIA WITHOUT REFERENCE TO PRINCIPLES OF
CONFLICTS OF LAW.

4.3. EACH OF THE PARTIES TO THIS AMENDMENT HEREBY ACKNOWLEDGES AND AGREES THAT:

4.3.1. IT IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED
STATES FEDERAL OR GEORGIA STATE COURT SITTING IN FULTON COUNTY, GEORGIA, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY
DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS AMENDMENT, AND IT HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY AGENT OR ANY LENDER TO BRING
PROCEEDINGS AGAINST ANY OF PARENT, THE ORIGINATORS AND THE LOAN PARTIES IN THE
COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY OF PARENT, THE
ORIGINATORS AND THE LOAN PARTIES AGAINST ANY AGENT OR ANY LENDER OR ANY
AFFILIATE OF ANY AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AMENDMENT
OR ANY DOCUMENT EXECUTED BY SUCH PARTY PURSUANT TO THIS AGREEMENT SHALL BE
BROUGHT ONLY IN A COURT IN FULTON COUNTY, GEORGIA.

 

7



--------------------------------------------------------------------------------

4.3.2. TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM THE
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID TO EXECUTION, EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, IT HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER OR IN CONNECTION WITH
THE AGREEMENT.

4.4. This Amendment may be executed in any number of counterparts and by the
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same Amendment.

<Balance of page intentionally left blank>

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

ROCK-TENN COMPANY, AS PARENT By:   /s/ John Stakel   Name:   John D. Stakel  
Title:   Vice President - Treasurer

 

ROCK-TENN COMPANY OF TEXAS, AS ORIGINATOR By:   /s/ John Stakel   Name:   John
D. Stakel   Title:   Vice President - Treasurer

 

ROCK-TENN CONVERTING COMPANY, AS ORIGINATOR AND AS SERVICER By:   /s/ John
Stakel   Name:   John D. Stakel   Title:   Vice President - Treasurer

 

ROCK-TENN MILL COMPANY, LLC, AS ORIGINATOR By:   /s/ John Stakel   Name:   John
D. Stakel   Title:   Vice President - Treasurer

 

9



--------------------------------------------------------------------------------

PCPC, INC., AS ORIGINATOR By:   /s/ John Stakel   Name:   John D. Stakel  
Title:   Vice President - Treasurer

 

WALDORF CORPORATION, AS ORIGINATOR By:   /s/ John Stakel   Name:   John D.
Stakel   Title:   Vice President - Treasurer

 

SOUTHERN CONTAINER CORP., AS ORIGINATOR By:   /s/ John Stakel   Name:   John D.
Stakel   Title:   Vice President - Treasurer

 

10



--------------------------------------------------------------------------------

ROCK-TENN FINANCIAL, INC., AS BUYER AND AS BORROWER By:   /s/ Chadwick T. Payne
  Name:   Chadwick T. Payne   Title:   Treasurer

 

11



--------------------------------------------------------------------------------

NIEUW AMSTERDAM RECEIVABLES CORPORATION By:   /s/ David V. DeAngelis   Name:  
David V. DeAngelis   Title:   Vice President COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH,
INDIVIDUALLY AS A LIQUIDITY BANK, AS NIEUW AMSTERDAM AGENT AND AS ADMINISTRATIVE
AGENT By:   /s/ Stephen G. Adams Name:   Stephen G. Adams Title:   Executive
Director By:   /s/ Brett Delfino Name:   Brett Delfino Title:   Executive
Director

 

12



--------------------------------------------------------------------------------

SCHEDULE A

COMMITMENTS OF LIQUIDITY BANKS

 

NIEUW AMSTERDAM LIQUIDITY BANKS

   COMMITMENT

Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., New York Branch

   $ 100,000,000

 

13